DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 5A-5D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
	Re. claim 1: The phrase “by a predetermined length” as recited in line 8 appears to be --by the predetermined length--.
		The phrase “located on the front side” as recited in line 13 appears to be --located on a front side--.
		The phrase “coating on the front side” as recited in line 16 appears to be --coating on a front side--.
	Re. claim 2: The phrase “the electric wire in the axial direction by inserting a tip of the electric wire” as recited in lines 4 and 5 appears to be --the electric wire in an axial direction by inserting the tip of the electric wire--.
	Re. claim 4: The phrase “a cutting edge of the cutter” as recited in line 4 appears to be --a cutting edge of a cutter--.
		The phrase “the axial direction of the electric wire” as recited in line 5 appears to be --an axial direction of the electric wire--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan et al. (EP-1898501 A3).
	Stefan et al. teach a process of making an electric wire with a waterproof plug, wherein an exposed conductor portion having a predetermined length away from a tip edge of the electric wire is prepared by, from a tip of the electric wire that is coated with an insulation coating on an outer periphery of a conductor, stripping off the insulation coating, and wherein a cylindrical waterproof plug is attached to an outer periphery of the insulation coating, comprising steps of: a first process of forming a notch (a V shape, as shown in Figs 1 and 5, paragraph [0013]) in the insulation coating (1.1) at a position that is away from the tip edge of the electric wire by a predetermined length, for stripping off the insulation coating of the tip edge side from that position as shown in Fig. 1 (paragraph [0015]); a second process of inserting the tip of the electric wire with the notch formed in the insulation coating in the first process into the waterproof plug (2), and attaching the waterproof plug on the outer periphery of the insulating coating so that the position where the notch is formed is located on the front side of the waterproof plug as shown in Fig. 2 (paragraph [0015]); and after the second process, a third process of stripping off the insulation coating on the front side of the notch to form the exposed conductor portion as shown in Figs. 3 and 4 (paragraph [0015]).
	Re. claims 3 and 4: An all-round notch that is continuous over the entire circumference of the insulation coating is formed by allowing a cutting edge of the cutter (4), which is slid in a direction perpendicular to the axial direction of the electric wire, to be cut into the insulation coating (paragraphs [0013] and [0018]), and in that state, rotating the electric wire around an axis of the electric wire (paragraph [0008]) as shown in Fig. 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. as applied to claim 1 above, and further in view of Takano (JP-09070721 A).
	Stefan et al. teach all limitations as set forth above, but silent to move the tip edge of the electric wire to hit against an abutting wall provided on the jig. Takano teaches a process of attaching an electrical wire to a water-proof plug including a process of holding a waterproof plug (1) by a jig (11) as shown in Fig. 2, inserting an electrical wire (W) into the plug in an axial direction and moving the tip edge of the electric wire to hit against an abutting wall (16) provided on the jig as shown in Fig. 3 in order to control accurately a projecting length of the electrical wire when the electrical wire is pass through the water-proof plug (see also abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating an electric wire with a waterproof plug of Stefan et al. by inserting an electrical wire into the plug in an axial direction and moving the tip edge of the electric wire to hit against an abutting wall provided on the jig as taught by Takano in order to control accurately a projecting length of the electrical wire when the electrical wire is pass through the water-proof plug.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729